qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index numbers and 6050e washington dc person to contact telephone number refer reply to cc it a plr-112611-00 date date legend state x state revenue department state statute a state statute b state statute c state statute d state constitution provisions year year month day month day date y dollar_figurez dear this letter responds to your ruling_request submitted on behalf of state x by a letter dated date as modified by letters dated date and date your request relates to whether there is an information reporting requirement under either sec_6050e or sec_6041 of the code with respect to rebates to be paid pursuant to state statute a a tax relief provision before we can address those issues it is necessary to determine the character of the rebates paid under state statute a in other words we need to resolve whether the rebates are truly rebates of real_property tax rebates of income_tax or general payments which could be either welfare_payments or accessions to wealth also after determining the character we will determine whether the rebates are gross_income to the recipients plr-112611-00 characterization of rebates state statute a provides that a rebate shall be paid_by the state revenue department to taxpayers in the amount of the credit allowed under state statute b with respect to the taxpayer’s year state x income_tax return for residential_real_property taxes paid on the principal_residence of the taxpayer however the amount of the rebate shall not exceed dollar_figurez per principal_residence an individual will receive at most dollar_figurez with respect to the situation of a married couple who file a joint year state x income_tax return and who have separate residences you have represented that state x will not issue a rebate for more than dollar_figurez to each spouse individually in other words state x will not issue a check for twice the amount of dollar_figurez to the couple jointly the rebate will be paid to all eligible taxpayers who have filed a year state x income_tax return on or before month day of year depending on when taxpayers filed their returns before that date the rebates are to be paid_by checks issued either on or before month day of year or month day of year a check mailed on month day of year should be received before the end of year state statute b provides a state_income_tax credit for residential_real_property taxes every individual taxpayer is entitled to a tax_credit equal to y of real_property_taxes paid_by such taxpayer during the taxable_year on the principal_residence of the taxpayer the state statute b credit may not exceed the state_income_tax liability of the taxpayer determined after applying the state statute c credit for tax paid to other states but before applying the state statute b credit you have represented that as used in state statutes a and b the phrase real_property_taxes is defined in a manner that would include only those amounts deductible under sec_164 of the code see state statute d you have also represented that the word paid for a taxpayer using the cash_receipts_and_disbursements_method of accounting means with respect to amounts placed in escrow only those amounts the third party actually paid to the taxing authority state statute a and state statute b are within the income_tax statutes of state x real_property_taxes in state x are imposed under the property_tax statutes the property_tax statutes impose taxes used to fund local governments not the state government the rebates under state statute a will be paid from state treasury funds the fact that the rebates will be paid from state treasury funds does not mean that the rebates cannot be refunds of real_property_taxes that were paid to local governments local governments are political subdivisions of state x and have only the authority delegated to them by state x in its constitution and statutes for purposes of the rebates local governments cannot be distinguished from the state x government furthermore under the constitution of state x the authority of the general assembly over real_property_taxes plr-112611-00 as that term is used in state statutes a and b levied by local governments is absolute see state constitution provisions as discussed in your request the provisions of state statute a can be illustrated by the following examples an individual who paid no property_tax on a principal_residence during year will not receive a rebate this statement is true because the allowable rebate is equal to y of property taxes paid_by an individual on his or her principal_residence during year up to dollar_figurez an individual who had no state_income_tax liability for year after allowance of the state statute b credit may receive a rebate this statement is true because the credit may reduce an individual’s state_income_tax liability to zero in this instance the individual will receive a rebate equal to the amount of credit allowed up to dollar_figurez even though that individual had no income_tax_liability there is nothing in the constitution of state x that prohibits or expressly permits a property_tax rebate limited by the amount of income_tax_liability your office has represented that it reviewed the language of state statute a before it was enacted into law and concluded that it was constitutional state x generally does not publish any legislative_history of public acts other than transcripts of floor debates in the general assembly the transcripts from the applicable legislative session are not yet available you have represented that to the best of your knowledge there was no substantive statement made on the floor of either house concerning the substance of state statute a accordingly there is no legislative_history available however the governor of state x issued a press release dated date the same day the act implementing state statute a was signed this press release describes the rebates as property_tax rebates and it includes quotes from the governor that refer to the rebates as property_tax rebates accordingly we conclude that the rebates to be made pursuant to state statute a are property_tax rebates for property taxes paid in year whether the payments are gross_income sec_61 of the code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived see also sec_1 a of the income_tax regulations plr-112611-00 sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of subtitle a this section constitutes the codification of the so-called exclusionary portion of the tax_benefit_rule the balance of the tax_benefit_rule the inclusionary portion has been described in different ways but it does not always require an actual recovery the consolidated cases of hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 1983_1_cb_50 discuss prior version of sec_111 represent the supreme court’s latest analysis of the tax_benefit_rule the tax_benefit_rule is a judicially developed principle that modifies the annual accounting doctrine under specific circumstances the basic purpose of the tax_benefit_rule is to achieve rough transactional parity in tax and to protect the government and the taxpayer from the adverse effects of reporting a transaction on the basis of assumptions that an event in a subsequent year proves to have been erroneous id pincite c b pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based id sec_164 of the code provides in part the general_rule that except as otherwise provided in sec_164 state and local real_property_taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued as a general matter a taxpayer who receives a refund of state taxes previously deducted on a prior year’s federal_income_tax return must include the refund in gross_income in the year received to the extent of any federal_income_tax benefit in accordance with sec_111 a taxpayer who receives a refund of state taxes that were not previously deducted on a prior year’s federal_income_tax return is not required to include the refund in gross_income in the year received see revrul_93_75 1993_2_cb_63 cf revrul_79_315 1979_2_cb_27 prior_law revrul_78_194 1978_1_cb_24 prior_law revrul_70_86 1970_1_cb_23 prior_law generally the taxpayers who receive rebates pursuant to state statute a file their state x and federal_income_tax returns on the cash_receipts_and_disbursements_method of accounting and on a calendar_year basis as discussed above the rebates made pursuant to state statute a are refunds of real_property_taxes paid in year the rebates will be received during year and will always be for an amount less than the real_property_taxes paid in year because of the y limitation depending on their particular circumstances taxpayers may or may not have deducted the real_property_taxes paid on their year federal_income_tax return plr-112611-00 accordingly we conclude that taxpayers who included real_property_taxes within their itemized_deductions on schedule a of their year form_1040 u s individual_income_tax_return must include the state statute a rebate in gross_income in year to the extent of any federal_income_tax benefit in accordance with sec_111 see revrul_93_75 we also conclude that taxpayers who used the standard_deduction in lieu of itemized_deductions in the computation of their year federal_income_tax liability are not required to include the rebate in their year gross_income whether there are information reporting requirements sec_6050e sec_6050e of the code provides that every person who with respect to any individual during any calendar_year makes payments of refunds of state or local_income_taxes or allows credits or offsets with respect to such taxes aggregating dollar_figure or more shall make a return according to forms or regulations prescribed by the secretary setting forth the aggregate amount of such payments credits or offsets and the name and address of the individual with respect to whom such payment credit or offset was made sec_6050e provides that every person required to make a return under sec_6050e shall furnish certain information to each individual whose name is required to be set forth in such return sec_6050e applies only to refunds of income taxes it does not apply to refunds of other types of taxes such as the real_property tax thus state x has no reporting requirement under sec_6050e sec_6041 sec_6041 of the code provides in part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_6041 provides that every person required to make a return under sec_6041 shall furnish certain information to each person with respect to whom such a return is required sec_1_6041-1 and g of the income_tax regulations provide that payments made by a state or a political_subdivision are subject_to this reporting requirement plr-112611-00 state x will not issue a rebate for more than dollar_figurez to any individual because this amount is less than the dollar_figure threshold_amount of sec_6041 state x will have no reporting requirement under sec_6041 for the payment of the rebate in addition as used in sec_6041 the phrase gains profits and income means gross_income and not the gross amount_paid under the tax_benefit_rule the rebate of property_tax would be includible in the gross_income of the recipient only to the extent of any federal_income_tax benefit of a previous deduction however it has been represented that state x does not know which taxpayers itemized real_property_taxes on their federal_income_tax returns or the extent to which such taxpayers would have any federal_income_tax benefit state x does not allow taxpayers to itemize deductions and consequently does not receive information from taxpayers indicating whether they itemized_deductions on their federal returns therefore the amount of income if any resulting from the payment of the rebate is not fixed or determinable by state x conclusion based on the facts submitted and the representations made we conclude that state x has no information reporting requirements under sec_6050e and sec_6041 as a result of the rebates paid pursuant to state statute a this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by michael d finley chief branch enclosure copy for sec_6110 purposes cc district_director attn chief examination_division
